—In an action to recover damages for personal injuries, etc., the defen*681dant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Carson, J.), dated January 13, 2000, as denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
In support of its motion for summary judgment dismissing the complaint, the defendant failed to demonstrate prima facie its entitlement to judgment as a matter of law (see, Alvarez v Prospect Hosp., 68 NY2d 320; Andre v Pomeroy, 35 NY2d 361). Thus, the defendant’s motion for summary judgment was properly denied. O’Brien, J. P., Ritter, Altman and Schmidt, JJ., concur.